Name: Commission Regulation (EC) NoÃ 1538/2007 of 20 December 2007 amending Regulation (EC) NoÃ 327/98 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/49 COMMISSION REGULATION (EC) No 1538/2007 of 20 December 2007 amending Regulation (EC) No 327/98 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (2), and in particular Article 13(4) thereof, Whereas: (1) Article 3 of Commission Regulation (EC) No 327/98 (3) limits the validity of export licences issued by certain third countries for the purpose of submitting applications for import licences to the relevant quota year. (2) This provision represents an administrative constraint on the Community authorities, although the validity and control of these licences is mainly the responsibility of the authorities in the countries of export. Maintaining this provision as a criterion for eligibility of applications for import licences is thus neither justified nor necessary. It should therefore be abolished. (3) Regulation (EC) No 327/98 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The third subparagraph of Article 3 of Regulation (EC) No 327/98 shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (3) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 2019/2006 (OJ L 384, 29.12.2006, p. 48).